                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 2:19-cv-04698-DSF-KES                                              Date: January 27, 2020

Title: JESUS JIMENEZ VALLADARES v. ANDREW SAUL, Commissioner of Social Security

PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                      Not Present
               Courtroom Clerk                                     Court Reporter

        ATTORNEYS PRESENT FOR                             ATTORNEYS PRESENT FOR
              PLAINTIFF:                                       DEFENDANT:
             None Present                                       None Present



    PROCEEDINGS (IN CHAMBERS):                           Order to Show Cause Why Action
                                                       Should Not Be Dismissed for Failure to
                                                                    Prosecute


       In May 2019, Jesus Jimenez Valladares (“Plaintiff”), who is represented by attorney
Suzanna C. Leidner, filed this action seeking review of the Commissioner’s denial of Social
Security benefits. (Dkt. 1.) The Court entered a Case Management Order providing that, within
35 days of the filing of the answer, Plaintiff shall provide Defendant with his portion of the joint
submission. (Dkt. 9 at 2.) The Commissioner’s answer was filed on October 22, 2019 (Dkt. 14),
which made Plaintiff’s portion of the joint submission due on November 26, 2019. As of
January 21, 2020, Defendant had not received Plaintiff’s portion of the joint submission. (Dkt.
16.)

       IT IS HEREBY ORDERED that, on or before February 7, 2020, Plaintiff shall file a
response to this order to show cause explaining why this case should not be dismissed for want
of prosecution and/or failure to follow the Court’s orders.




                                                                        Initials of Deputy Clerk JD
